DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 13-32 are presented for examination.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 13-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of the parent U.S. Patent No. 9,961,031 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because the instant independent claims 13, 20, 27 recite similar steps such as: generating a virtual mailbox…, recognizing communicating activities.., depositing the community activity…, and releasing the virtual mailbox. The instant independent claims recites a broader limitation removing steps of communicating with a first and second internal participants via a first and second device respectively.





Instant Application
Parent 9,961,031 B2
13. A computer-implemented method of managing communications, the method comprising: 











generating a virtual mailbox of communication activities between one or more internal participants and an external participant; 







recognizing a communication activity between the one or more internal participants and the external participant based on an external participant identification in the communication activity; 

depositing the communication activity in the virtual mailbox; and 








setting up in the internal communication network a list of incoming and outgoing communication activities between the internal participants and at least one external participant as a virtual mailbox that is assigned to the at least one external participant by: 

setting up a list of incoming and outgoing communication activities involving the at least one external participant as the virtual mailbox such that the virtual mailbox is 


recognizing communication activities involving the at least one external participant based on an identification assigned to the at least one external participant; 


depositing each communication activity recognized as being associated with the at least one external participant in the virtual mailbox such that the deposited communication activity is accessible via access to the virtual mailbox; 

releasing the virtual mailbox to at least one selected internal participant by: 

communicating communications of the communication activities from the virtual mailbox to a first device of the first internal participant along with communications from at least one mailbox of the first internal participant such that the communications of the communication activities and the communications from the at least one mailbox of the first internal participant are displayable in a single interface via the first device; and communicating communications of the communication activities from the virtual mailbox to a second device of the second internal participant along with communications from at least one mailbox of the second internal participant such that the communications of the communication activities and the communications from the at least one mailbox of the second internal participant are displayable in a single interface via the second device.

















Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 13-18, 20-25, 27-31 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Wolf et al. U.S. Patent Application Publication Number 2006/0015533 A1 (hereinafter Wolf).

As per claims 13, 20, 27, Wolf discloses a computer-implemented method of managing communications, the method comprising: 
generating a virtual mailbox of communication activities (see setting up activity record 155 in the BMS database 145 on page 2 section [00224] and see recording activities 243 into records on page 2 section [0026]) between one or more internal participants (see creating and saving activity record in a Business Management System on page 2 section [0024] and Figure 1, or internal communication network between the internal participants or user of email receiver system 120 on page 2 section [0024]) and an external participant (see external participant, or the user of email sender system 110 on page 2 section [0024] and contacts 241 such as supplier on page 2 section [0026]); 
recognizing a communication activity between the one or more internal participants and the external participant based on an external participant identification (see identify a record of a call that was received from an individual supplier as once of a 
depositing the communication activity in the virtual mailbox (see checking for matching email address or the external participant is found for contact record for adding a new activity record on page 7 section [0066] and Figure 12); and 
releasing the virtual mailbox to at least one of the one or more internal participants (see determining appropriate contact person, or internal participants, to have access to the recorded activity record on page 3 section [0032] and see select a contact person, or internal participants, from a list on page 4 section [0046]).

As per claims 14, 21, 28, Wolf discloses the computer-implemented method of claim 13, wherein generating the virtual mailbox comprises generating the virtual mailbox such that the virtual mailbox is inaccessible to the external participant (see BMS 140 record is only accessible to internal network users through email receiver system 120 internally on the network and not for external email sender system 110 on page 2 section [0024] and Figure 1).

As per claims 15, 22, 29, Wolf discloses the computer-implemented method of claim 13, further comprising: generating a list of communication activities of the one or more internal participants (see generating activities and determining appropriate contact person, or internal participant as claimed, and generating additional follow up activities on page 3 section [0032]).

As per claims 16, 23, 30, Wolf discloses the computer-implemented method of claim 15, further comprising determining that the communication activity between the one or more internal participants and the external participant is not in the list; and adding the communication activity to the list of communication activities (see check for matching contact email activity received from a user, or external participant as claimed, is on the list and add new activity record to the record on page 7 section [0066] and see adding appropriate follow up actions by determining appropriate contact person, or internal participant as claimed, in to the record on page 3 section [0032]).

As per claims 17, 24, 31, Wolf discloses the computer-implemented method of claim 15, further comprising: determining a communication preparation from the one or more internal participants; and adding the communication preparation to the list of communication activities (see determining the appropriate contact person from a list, or the one or more internal participants as claimed, to create appropriate follow up actions, or preparations as claimed, to the activity record on page 3 section [0032]).

As per claims 18, 25, Wolf discloses the computer-implemented method of claim 13, further comprising: restricting access to added communication activities (see record of activity is assigned to specific appropriate contact person only on page 3 section [0032]).



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 19, 26, 32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wolf et al. U.S. Patent Application Publication Number 2006/0015533 A1 (hereinafter Wolf), and further in view of LeVasseur et al. U.S. Patent Application Publication Number 2007/0005717 A1 (hereinafter LeVasseur).


As per claims 19, 26, 32, Wolf do not discloses expressly: the computer-implemented method of claim 13, further comprising: identifying a private communication activity; and preventing the private communication activity from being deposited into the virtual mailbox.
LeVasseur
Wolf and LeVasseur are analogous art because they are from the same field of endeavor, message management system.  At the time of the invention, it would have been obvious to a person of ordinary skill in the art to filter message activities based on private identifiers on the message.  The motivation for doing so would have been to restrict access to private data from certain recipients (see page 2 section [0026] in LeVasseur).
Therefore, it would have been obvious to combine Wolf and LeVasseur for the benefit of identifying a private communication activity message and process accordingly to obtain the invention as specified in claims 19, 26, 32.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Brisebois et al. U.S. Patent Number 9,390,240 B1.  Determining profile of message as personal or business for use of internal mail site (see paragraph 106).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN S CHOU whose telephone number is (571)272-5779. The examiner can normally be reached Monday-Friday 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris L Parry can be reached on (571)272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN S CHOU/Primary Examiner, Art Unit 2451